Citation Nr: 1454165	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  13-25 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for residuals of a lumbar injury with fracture and arthritis.

2.  Entitlement to service connection for residuals of a lumbar injury with fracture and arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran had two distinct periods of service from June 1960 through June 1962 and from June 1962 through December 1964; however, was discharged from the latter period of service under conditions other than honorable.  His first period of service is considered honorable for VA purposes while his second period of service is considered dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the Veteran's claim for service connection for residuals of a lumbar injury with fracture and arthritis, and, denied initial claims of service connection for hearing loss and tinnitus.  Following the issuance of a statement of the case addressing all three issues, the Veteran submitted a July 2013 VA Form 9, wherein he only perfected an appeal as to low back claim.  

While the Veteran's representative submitted an August VA Form 646 addressing claims for service connection for hearing loss and tinnitus, the Board notes that theses issues were not appealed by the Veteran.  There is no other communication from either the Veteran or his representative within one year of the November 2011 rating decision or 60 days of the statement of the case, that may be construed as a substantive appeal of the denial of service connection for hearing loss disability or tinnitus.  Accordingly, those issues are not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim of entitlement to service connection for residuals of a lumbar injury with fracture and arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An unappealed December 1988 rating decision denied the Veteran's claim for service connection for a low back disorder as the evidence showed that he injured his back during a period of service that is considered dishonorable for VA purposes.

2.  In May 1991, the Veteran was again informed that his claim had been denied as the period of service in which he injured his back was considered dishonorable for VA purposes; however, it does not appear that the Veteran was informed of his appellate rights at that time.  

3.  The Veteran's again sought to reopen his claim of service connection for a low back disorder in May 2011.
 
4.  The evidence associated with the claims file since the RO's December 1988 decision, when considered with the evidence previously of record, disputes the character of the Veteran's discharge from service in December 1964, and moreover, raises reasonable possibility of substantiating the Veteran's claim.
 

CONCLUSIONS OF LAW

The additional evidence associated with the claims file since the RO's December 1988 rating decision is new and material, and the Veteran's claim for service connection for residuals of a lumbar injury with fracture and arthritis, claimed previously as a low back disorder, is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

To the extent that the Board is reopening the claim for service connection for a low back disability, further discussion of the VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Claim to Reopen

The Veteran's original claim for service connection for a low back disorder was received by VA in March 1988 and denied in a December 1988 rating decision.  In that decision, VA noted that the evidence available at that time showed that the Veteran's claimed low back disability was attributable to an in-service injury that occurred during a period of dishonorable service.  Indeed, the claims file at that time included a November 1988 VA administrative decision stating that, although the Veteran had creditable and honorable active duty service from June 1960 through December 1962, his subsequent period of service from December 1962 through December 1964 was characterized by a discharge under conditions other than honorable.  According to the administrative decision, further research into the circumstances of the Veteran's discharge showed that he was discharged by reason of willful and persistent misconduct under 38 C.F.R. § 3.12(d)(4) (1988).

The Veteran did not appeal the December 1988 denial of service connection, and instead filed a May 1991 request to reopen his claim for service connection for a low back disorder.  In a decision letter issued later that month, the RO notified the Veteran that service connection was being denied due to the character of the Veteran's service at the time of his in-service back injury.  However, the notification does not appear to have include notice of his appellate rights; accordingly, that decision did not become final.  

In May 2011, the Veteran again filed a claim for service connection for a low back.  In a November 2011 rating decision, the RO determined that new and material evidence was not received, and declined to reopen the Veteran's claim.  As noted above, the Veteran has appealed that decision.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered. 38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

The language in the post-VCAA version of 38 C.F.R. § 3.156(a) creates a "low threshold", with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See also Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade the Court of Appeals for Veterans Claims (Court) explained that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118. Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the December 1988 decision, the evidence in the claims file consisted of the Veteran's claims submissions, service treatment records, service personnel records to include DD Forms 214, and October 1988 administrative decision concerning the character of the Veteran's discharge.  Since that time, additional records have been associated with the claims file, including new assertions raised by the Veteran in his July 2013 substantive appeal, in which he argues that he was told that he was given a medical discharge due to his back condition in December 1964 rather than a discharge under conditions other than honorable.

Assuming its credibility for purposes of the issue of whether a claim can be reopened, the Veteran's newly raised assertion concerning the character of his discharge appears to raise a challenge as to the character of the Veteran's discharge in December 1964.  Hence, the Board finds that new and material evidence has been received.  Accordingly, the Veteran's claim for service connection for a lumbar injury with fracture and arthritis is reopened.  This claim will next be addressed by the Board in the Remand below.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

New and material evidence has been received and the Veteran's previously denied claim for service connection for residuals of a lumbar injury with fracture and arthritis, claimed previously as a low back disorder, is reopened.



REMAND

Low Back Disability

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the veteran would be prejudiced by the Board proceeding to a decision on the merits of the claim for service connection for a low back disability. 

The Veteran has essentially asserted that his service department are wrong and that he should have been awarded a medical discharge instead of an under conditions other than honorable discharge.  The record does not show that the agency of original jurisdiction has considered this argument.  In this regard, neither the statement of the case nor supplemental statement of the case, show that the AOJ considered the veteran's claim on the merits or his newly submitted argument that his character of discharge was incorrect.  Thus, the Board finds that the veteran would be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, on remand, the RO should adjudicate the Veteran's claim with consideration of the Veteran's assertions that his character of discharge was incorrect and that he should be considered as having had a medical discharge rather than a discharge under other honorable conditions.  

In order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any private or VA treatment providers who have rendered treatment for his low back disability since September 2013.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for low back since September 2013.

2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After completion of the above development, the issues of the Veteran's entitlement to service connection for low back disability should be readjudicated.  The AOJ should consider the Veteran's assertion that he should have been afforded a medical discharge rather an under conditions other than honorable discharge for his second period of service.  

If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


